DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 06/14/2022. The Examiner has acknowledged the amended Claims 1, 2, 9, 15, 20-28 and 34. No claims have been cancelled or added. Claims are 1-9, 15, 20-28 and 34 pending and Claims 1-9, 15, 20-28 and 34 are rejected.

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 06/14/2022 have been fully considered but they are 
now moot in view of the new ground of rejection necessitated by Applicant's amendment. 

4.	The objection to the Claims 2, 15 and 21 has been withdrawn in view of the amended corrections.

5.	The rejection of claims 20, 22-28 and 34 under 35 U.S.C 112 (f) has been withdrawn in view of applicant’s amendment.

6.	The rejection of claims 1-9, 15, 20-28 and 34 under 35 U.S.C 112 (b) has been withdrawn in view of applicant’s amendment.

	
7.       	Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 (a) (1) have been fully considered, but they are not persuasive and/or moot in view of the new ground of rejection necessitated by Applicant's amendment (Please see the 103 rejection below).
Applicant further argues that [Remarks: Page 13]: “Applicant asserts again that Chari does not disclose this claim element. Chari describes in para. [0036]: "a role decomposition technique that can associate role assignments with the actions, such as which entitlement are used, and attributes," and in para. [0040] the use of LDA and ATM: "to learn probability distributions of users over roles and then specific discretization procedures are provided which convert these probabilistic assignments to discrete roles." However, none of these paragraphs disclose determining a group of entitlements for each group of actions as recited in the claimed subject matter.” and 
“Chari states as well in para. [0050]: "Thus, using LDA, an optimal set of roles is sought which can explain the observed corpus of permission assignments given to all of the users." This finding of a set of roles that can explain the corpus of permission assignments to the users cannot be equated to the groups of entitlements as recited in the instant claim.”
Examiner respectfully disagrees. It is noted that Chari discloses that the user actions are tied to user roles, for example, Chari discloses that users with similar past usage or attributes will be assigned similar roles…past usage is defined as a distance measure over the percentage of the past actions that were the same (Chari:  ¶ [0047]), associate role assignments with the actions, such as which entitlement are used, and attributes, such as…, job roles of users (Chari:  ¶ [0036]), and how users are provisioned with entitlements and, in particular, how exactly they use these entitlements (Chari:  ¶ [0040]). Therefore, PHOSITA would have understood that Chari discloses determining entitlements with the actions (i.e. actions associated with each role) and the associated entitlements are for a particular role to perform actions. Further, it is noted that the examiner is not relying upon ¶ [0050] to teach the limitation.
Applicant’s arguments with respect to Claim 20 and respective dependent claims are based on applicant’s arguments with respect to Claim 1 and rejected using the same arguments as discussed above with respect to Claim 1.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-9, 15, 20-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (US 2012/0246098 Al, hereinafter Chari) in view of Park et al. (US 2019/0199731 A1, hereinafter Park). 


Regarding Claim 1,
Chari discloses a computer-implemented method for defining roles (Chari: [Abstract] mining of user roles to specify access control policies from entitlement as well as logs which contain record of the usage of these entitlements, ¶¶ [0011, 0012, 0040,0047]), comprising: 
receiving access usage data comprising identities and respective performed actions (Chari: ¶ [0012] mining user roles from usage log data, ¶ [0051] logs are maintained as a record of the usage of the permissions by the user (usage logs). This usage log data is then used to weight each permission with the frequency with which each user uses the permission, ¶ [0059] the particular model used (LDA or ATM) will depend on, for a given situation, what user information is available. This information can include user attributes, permissions and/or past actions, ¶ [0071] the permissions assigned to the new user or actions the user
performed (past actions) are used ¶ [0036, 0048, 0070]); 
receiving a list of access entitlements each allowing an execution of at least one respective action (Chari: ¶ [0011] mining of user roles to specify access control policies from entitlement as well as logs which contain record of the usage of these entitlements, ¶ [0036] technique that can associate role assignments with the actions, such as which entitlement are used…, tie entitlements to business function, ¶ [0037, 0040, 0049]); 
generating, by using a clustering algorithm on the access usage data, a plurality of groups of actions by regrouping given ones of the identities having associated thereto a same group of the respective performed actions using the access usage data (Chari: ¶ [0013] similar users (i.e., users with similar attributes) are assigned the same roles, ¶ [0015] the usage of the permissions, ¶ [0047] ensure that users with similar past usage or attributes will be assigned similar roles…past usage is defined as a distance measure over the percentage of the past actions that were the same, ¶ [0036] associate role assignments with the actions, ¶¶ [0016, 0048, 0072]); 
for each one of the plurality of groups of actions, determining a group of entitlements contained in the list of entitlements that allow an execution of the group of actions (Chari:
 ¶ [0036] associate role assignments with the actions, such as which entitlement are used, and attributes, such as the department and job roles of users, ¶ [0040] users are provisioned with entitlements and, in particular, how exactly they use these entitlements…, probability distributions of users over roles and then specific discretization procedures are provided which convert these probabilistic assignments to discrete roles, ¶ [0047] ensure that users with similar past usage or attributes will be assigned similar roles…past usage is defined as a distance measure over the percentage of the past actions that were the same, ¶ [0058] given a set of users and a set of permissions, at least one machine learning technique is used to obtain a collection K of k roles, ¶¶ [0037, 0048, 0051]); 
for each one of the plurality of groups of actions, associating thereto the respective group of entitlements, thereby obtaining a plurality of roles (Chari: ¶ [0011] mining of user roles to specify access control policies from entitlement as well as logs which contain record of the usage of these entitlements, ¶ [0012] mining user roles from usage log data, ¶ [0058] given a set of users and a set of permissions, at least one machine learning technique is used to obtain a collection K of k roles, ¶ [0071] the new user is assigned one or more roles based on the roles assigned to users with similar attributes. To assign new users to roles, a new role distribution from users to roles is required. This distribution is generated from the permissions assigned to the new users, past permission usage, and attributes (if known) for the user, and the learned model from prior users, ¶ [0059]); and 
outputting the plurality of roles (Chari: ¶ [0058] given a set of users and a set of permissions, at least one machine learning technique is used to obtain a collection K of k roles, ¶¶ [0059, 0071]).
However, it is noted that Chari does not explicitly disclose generating, by using a clustering algorithm on the access usage data, a plurality of groups of actions by regrouping given ones of the identities having associated thereto a same group of the respective performed actions using the access usage data.
However, Park from the same field of endeavor as the claimed invention discloses discovering user roles and data clusters using both access and side information (Park: [Abstract]), performing co-clustering, by machine logic, to define a plurality of user/file co-clusters, with each user/file co-cluster including at least one user and at least one file, and with the co-clustering being based on at least one of the following: (a) at least one of the user attribute values of each of the user…, and ( c) the file access data set (Park: ¶ [0004], also see ¶ [0021]), performs co-clustering based upon…, (iii) user data access information (Park: ¶ [0044]), and assigns entitlements to a group of users with similar job roles, rather than to individual users on a user by user basis…, applying various clustering techniques such as K-means clustering, non-negative matrix factorization (NMF) and Latent Dirichlet Allocation (LDA) (Park: ¶ [0046], also see ¶¶ [0052-0056]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park  in the teachings of Chari. A person having ordinary skill in the art would have been motivated to do so to reduce the cost of provisioning entitlements to users (Park: ¶ [0046]).

	
Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Chari and Park discloses all the limitations of Claim 1. Chari further discloses wherein said receiving access usage data comprises receiving account identifications (IDs) and the respective performed actions (Chari: ¶ [0047] find generative models, i.e., tie the role decompositions to usage…, if it is an action that the user performs frequently ( e.g., at least once a month), this action is considered herein to be more important to the user's set of roles…, ensure that users with similar past usage or attributes will be assigned similar roles...., ¶ [0051] how often the permission is actually used by the user…, logs are maintained as a record of the usage of the permissions by the user (usage logs). This usage log data is then used to weight each permission with the frequency with which each user uses the permission, ¶¶ [0013, 0015, 0048, 0049-0050, 0072], see also Fig. 3—Customer 1).

Regarding Claim 3,
Claim 3 is dependent on Claim 2, and the combination of Chari and Park discloses all the limitations of Claim 2. Chari further discloses receiving application data comprising respective actual entitlements associated with the account IDs (Chari: ¶ [0011] mining of user roles to specify access control policies from entitlement, logs which contain record of the usage of these entitlements, ¶ [0051] obtain frequency count of a permission is by observation of how often the permission is actually used by the user, ¶ [0048] "user attributes," as used herein refers to a key-value pair mapping a finite set of keys, i.e., attribute names or types, to a value for the user. The key-value pairs will map from an attribute name, such as a string, to a value represented as a string, number, or other type, for example, work location, department, whether he/she is a manager, etc, ¶¶ [0013-0014, 0065]).

Regarding Claim 4,
Claim 4 is dependent on Claim 3, and the combination of Chari and Park discloses all the limitations of Claim 3. Chari further discloses wherein said receiving a list of entitlements comprises generating a map of entitlements by mapping the entitlements to the performed actions using the access usage data and the application data (Chari: ¶ [0047] if it is an action that the user performs frequently ( e.g., at least once a month), this action is considered herein to be more important to the user's set of roles. One goal of the present techniques is to ensure that users with similar past usage or attributes will be assigned similar roles,  ¶ [0051] obtain frequency count of a permission is by observation of how often the permission is actually used by the user, which is a very good indicator of the importance of the word (permission) to the document (user)…, logs are maintained as a record of the usage of the permissions by the user (usage logs). This usage log data is then used to weight each permission with the frequency with which each user uses the permission, [0011] logs which contain record of the usage of these entitlements,  ¶ [0050]).

Regarding Claim 5,
Claim 5 is dependent on Claim 4, and the combination of Chari and Park discloses all the limitations of Claim 4. Chari further discloses wherein said mapping the entitlements to the performed actions is performed by solving a linear program in binary variables (Chari: ¶ [0060] map users into roles and roles into permissions, respectively. For a user u, the distribution…, will be a probability distribution over the k roles…, For role mining, these probability distributions need to be discretized to obtain binary assignments of roles to users and permissions to roles, ¶¶ [0062-0064]).
Regarding Claim 6,
Claim 6 is dependent on Claim 4, and the combination of Chari and Park discloses all the limitations of Claim 4. Chari further discloses receiving attribute data comprising user IDs and respective human resources and business attributes (Chari: ¶ [0015] associate the role assignments to business and other attributes of the user, such as department, location, whether he or she is a manager …, such assignments which are associated strongly with user attributes can be used for predictive modeling of permission assignment, i.e., a new user's attributes can be used to predict the permissions to be assigned to the new user, ¶ [0048] "user attributes," as used herein refers to a key-value pair mapping a finite set of keys, i.e., attribute names or types, to a value for the user. The key-value pairs will map from an attribute name, such as a string, to a value represented as a string, number, or other type, for example, work location, department, whether he/she is a manager, etc, ¶ [0059] the particular model used (LDA or ATM) will depend on, for a given situation, what user information is available. This information can include user attributes, permissions and/or past actions, ¶¶ [0012, 0013, 0016, 0072]).
Regarding Claim 7,
Claim 7 is dependent on Claim 6, and the combination of Chari and Park discloses all the limitations of Claim 6. Chari further discloses mapping the account IDs to the user IDs (Chari: ¶ [0013] the roles mined from permissions or usage log data is causally correlated with attributes of the user such as work location, department, whether he/she is a manager…, using a set of user attributes for each user…, an attribute is a key-value pair from a finite set of keys to a finite set of values, for example, strings to strings or strings to integers…, including user-to-role assignments and role-to-permission assignments,  ¶ [0048] tie the role decompositions causally to users' attributes…, "user attributes," as used herein refers to a key-value pair mapping a finite set of keys, i.e., attribute names or types, to a value for the user. The key-value pairs will map from an attribute name, such as a string, to a value represented as a string, number, or other type, for example, work location, department, whether he/she is a manager, etc. ¶¶ [0012, 0014-0016]).
Regarding Claim 8,
Claim 8 is dependent on Claim 7, and the combination of Chari and Park discloses all the limitations of Claim 7. Chari further discloses wherein said generating the plurality of groups of actions is performed using further the attribute data (Chari: ¶ [0047] if it is an action that the user performs frequently (e.g., at least once a month), this action is considered herein to be more important to the user's set of roles…, ensure that users with similar past usage or attributes will be assigned similar roles, ¶ [0036] associate role assignments with the actions, ¶ [0071] the new user is assigned one or more roles based on the roles assigned to users with similar attributes. To assign new users to roles, a new role distribution from users to roles is required. This distribution is generated from the permissions assigned to the new users, past permission usage, and attributes (if known) for the user, and the learned model from prior users).


Regarding Claim 9,
Claim 9 is dependent on Claim 8, and the combination of Chari and Park discloses all the limitations of Claim 8. Chari further discloses wherein said generating the plurality of groups of actions is performed by further using at least one of a matrix decomposition method, a topic modeling method, a coverage maximization method and an association rule mining method to obtain a probabilistic assignment of actions to the groups of actions (Chari: ¶ [0011] mining of user roles to specify access control policies from entitlement as well as logs which contain record of the usage of these entitlements…, probability distribution θ for user-to-role assignments and the probability distribution β for role-to-permission assignments are used to produce a final set of roles, including user-to-role assignments and role-to-permission assignments, ¶ [0052] the quality of the decomposition as measured by stability (i.e., how much the decomposition changes based on small changes in input), coverage (i.e., how well does the decomposition match the given permissions) and generality (i.e., how well does the decomposition cover new users and permissions), ¶¶ [0041, 0046-0047, 0074]).
Regarding Claim 15,
Claim 15 is dependent on Claim 9, and the combination of Chari and Park discloses all the limitations of Claim 9. Chari further discloses using a discretization procedure to convert the probabilistic assignment of actions to the groups of actions to an actual assignment of actions to the groups of actions (Chari: ¶ [0040] users are provisioned with entitlements and, in particular, how exactly they use these entitlements…, probability distributions of users over roles and then specific discretization procedures are provided which convert these probabilistic assignments to discrete roles, ¶ [0059] the particular model used (LDA or ATM) will depend on, for a given situation, what user information is available. This information can include user attributes, permissions and/or past actions, ¶ [0060] map users into roles and roles into permissions, respectively. For a user u, the distribution…, will be a probability distribution over the k roles…, For role mining, these probability distributions need to be discretized to obtain binary assignments of roles to users and permissions to roles, ¶¶ [0014, 0015, 0049, 0065-0067]); and
 assigning at least one of the respective human resources and business attributes to each one of the groups of actions, thereby obtaining an assignment of attributes for each group of actions (Chari: ¶ [0036] associate role assignments with the actions, such as which entitlement are used, and attributes, such as the department and job roles of users, ¶ [0040] users are provisioned with entitlements and, in particular, how exactly they use these entitlements…, probability distributions of users over roles and then specific discretization procedures are provided which convert these probabilistic assignments to discrete roles, ¶ [0014] the roles that are causally derived from these attributes and the corresponding permissions are assigned to the user…a probability distribution of the roles to be assigned to the new user which is then discretized by another process, ¶ [0071] the permissions assigned to the new user or actions the user performed (past actions) are used, ¶¶ [0059-0060]).

Regarding Claim 20,
Chari discloses a system (Chari: ¶ [0089] Apparatus 1300 comprises a computer system 1310 and removable media 1350. Computer system 1310 comprises a processor device 1320, a network interface 1325, a memory 1330) comprising, a processor (Chari: ¶ [0089] Apparatus 1300 comprises a computer system 1310 and removable media 1350. Computer system 1310 comprises a processor device 1320, a network interface 1325, a memory 1330, ¶ [0092]), and a non-transitory storage medium operatively connected to the processor, the non-transitory storage medium storing computer-readable instructions (Chari: ¶ [0089] Apparatus 1300 comprises a computer system 1310 and removable media 1350. Computer system 1310 comprises a processor device 1320, a network interface 1325, a memory 1330, ¶ [0090] the methods and apparatus discussed herein may be distributed as an article of manufacture that itself comprises a machine-readable medium containing one or more programs which when executed implement embodiments of the present invention), the processor, upon executing the computer-readable instructions, being configured for (Chari: ¶ [0090] the methods and apparatus discussed herein may be distributed as an article of manufacture that itself comprises a machine-readable medium containing one or more programs which when executed implement embodiments of the present invention, one or more programs which when executed implement embodiments of the present invention, ¶¶ [0089, 0092]), and discloses, in combination with Park, all the limitations of Claim 20 as discussed in Claim 1. Therefore, Claim 20 is rejected using the same rationales as discussed in Claim 1. 
Regarding Claims 21-28 and 34,
Claims 21-28 and 34 are directly or indirectly dependent on Claim 20, and the combination of Chari and Park discloses all the limitations of Claim 20. Chari further discloses all the limitations of Claims 21-28 and 34 as discussed in Claims 2-9 and 15. Therefore, Claims 21-28 and 34 are rejected using the same rationales as discussed in Claims 2-9 and 15.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20080005115-A1
US-20080083025-A1
US-20110321154-A1
US-20130111583-A1
US 2014/0196103 Al
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494